 Case 19-30510-KLP                      Doc 12 Filed 05/18/19 Entered 05/19/19 00:24:29                         Desc Imaged
                                             Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Natasha D. Middleton                                         Social Security number or ITIN   xxx−xx−1652
                      First Name   Middle Name   Last Name                         EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of Virginia

Case number: 19−30510−KLP



Discharge of Debtor                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Natasha D. Middleton
           aka Natasha Tucker, aka Natasha
           Middleton−Tucker


           May 15, 2019                                                   For the court:             William C. Redden
                                                                                                     Clerk


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                            Discharge of Debtor                               page 1
 Case 19-30510-KLP           Doc 12 Filed 05/18/19 Entered 05/19/19 00:24:29               Desc Imaged
                                  Certificate of Notice Page 2 of 5




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Discharge of Debtor                          page 2
     Case 19-30510-KLP          Doc 12 Filed 05/18/19 Entered 05/19/19 00:24:29                 Desc Imaged
                                     Certificate of Notice Page 3 of 5
                                       United States Bankruptcy Court
                                       Eastern District of Virginia
In re:                                                                                  Case No. 19-30510-KLP
Natasha D. Middleton                                                                    Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0422-7           User: admin                  Page 1 of 3                   Date Rcvd: May 16, 2019
                               Form ID: 318                 Total Noticed: 83


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 18, 2019.
db             +Natasha D. Middleton,     3805 Brevard Court,    South Chesterfield, VA 23834-1663
14703186       +Aes/suntrust,    Attn: Bankruptcy Dept,     Po Box 2461,    Harrisburg, PA 17105-2461
14703185       +Aes/suntrust,    Po Box 61047,    Harrisburg, PA 17106-1047
14703187       +Asset Recovery Soultions,     2200 E. Devon Ave Ste 200,     Des Plaines, IL 60018-4501
14703192       +Bon Secours,    P.O. Box 28538,    Richmond, VA 23228-8538
14703193       +Caine & Weiner,    12005 Ford Rd,    Dallas, TX 75234-7262
14703194        Cash Advance,    11024 Montgomery N.E. PMV 265,     Albuquerque, NM 87111
14703179       +Certegy Check Services, Inc.,     11601 Roosevelt Blvd.,     Saint Petersburg, FL 33716-2202
14703198        Comcast,    PO Box 837,    Newtown, CT 06470-0837
14703199       +Commonwealth Anesthesia Assoc.,     10800 Midlothian Turnpike,     Suite 265,
                 Richmond, VA 23235-4700
14703200       +Commonwealth Anesthesia Associates,     Ethan A. Stein, Md.,     10800 Midlothian Tnpk Ste 265,
                 Richmond, VA 23235-4700
14703201       +Commonwealth of VA,     Dept. of Motor Vehicles,    PO Box 27412,     Richmond, VA 23269-7412
14703204       +Conduent/Nelnet Nhlp-iii/tr,     Attn: Claims Department,     Po Box 7051,    Utica, NY 13504-7051
14703203       +Conduent/Nelnet Nhlp-iii/tr,     501 Bleecker St,     Utica, NY 13501-2401
14703205       +County Waste of Virginia,     PO Box 8010,    Clifton Park, NY 12065-8010
14703210       +Diversified Adjustment Services,     600 Coon Rapids Bv,     Coon Rapids, MN 55433-5549
14703214       +Eos / Cca,    700 Lonwater Dr,    Norwell, MA 02061-1624
14703215       +Eos Cca,    Attn: Bankruptcy,    Po Box 329,    Norwell, MA 02061-0329
14703181        Equifax Check Services,     Post Office Box 30272,     Tampa, FL 33630-3272
14703183       +Equifax Information Services,     PO Box 740241,    Atlanta, GA 30374-0241
14703182       +Experian,    Dispute Department,    P.O. Box 4500,     Allen, TX 75013-1311
14703217       +Family Guidance Centers,     6603 Irongate Square,     Richmond, VA 23234-6081
14703221        Henrico County Gen’l District,     Post Office Box 90775,     Henrico, VA 23273-0775
14703222       +Kool Smiles,    1090 Northchase Pkwy SE,     Ste 290,    Marietta, GA 30067-6402
14703223       +LabCorp,    P.O. Box 2240,    Burlington, NC 27216-2240
14703224       +MCV Physicians,    1601 Willow Law Dr Ste 275,     Richmond, VA 23230-3422
14703225       +MCV Physicians,    Re: Bankruptcy,    P.O. Box 758997,     Baltimore, MD 21275-8997
14703227       +Medical College of Virginia Collection,      Attn: Billing Dept/Bankruptcy,     403 N 13th St #238,
                 Richmond, VA 23298-5060
14703230      #+Midwest Recovery,    2747 W Clay St,    Ste A,    Saint Charles, MO 63301-2557
14703231       +Midwest Recovery Systems,     P.O. BOX 899,    Florissant, MO 63032-0899
14703234        National Credit Adjusters,     P.O. Box 3023,    Hutchinson, KS 67504-3023
14703237       +Pocahontas 895,    501 Pocahontas Pkwy,     P.O. Box 7693,    Henrico, VA 23231-0193
14703238        Progressive Insurance,     Post Office Box 94656,     Cleveland, OH 44101-4656
14703239       +Richmond Emergency Physicians,     PO Box 79013,    Baltimore, MD 21279-0013
14703241       +Richmond Vein Center,     7702 E. Parham Road,    Mob III Suite 102,     Henrico, VA 23294-4371
14703242       +Rowe, Rosen & Fitzhugh PLC,     1001 Boulders Pkwy Ste 519,     Richmond, VA 23225-5513
14703245       +Sonabank,    P.O. Box 038997,    Tuscaloosa, AL 35403-8997
14703246       +Southside Regional Med Center,     Attention: Bankruptcy Dept.,      PO Box 501128,
                 Saint Louis, MO 63150-1128
14703248       +St Francis Medical Center,     P.O. Box 404893,    Atlanta, GA 30384-4893
14703251       +Title Max,    4711 West Broad Street,    Richmond, VA 23230-3207
14703178       +TransUnion,    P.O. Box 2000,    Chester, PA 19016-2000
14703184       +TransUnion Consumer Relations,     2 Baldwin Place,     PO Box 1000,    Chester, PA 19016-1000
14704160       +U.S. Attorney’s Office,     919 East Main Street, Suite 1900,     Richmond, VA 23219-4625
14703256      ++VIRGINIA PHYSICIANS FOR WOMEN,     10710 MIDLOTHIAN TURNPIKE SUITE 200,      RICHMOND VA 23235-4759
               (address filed with court: Virginia Physican for Women,        Samuel J. Campbell, MD,
                 P. O. Box 6829,     Richmond, VA 23230)
14703254        Virginia Employment Comm. BKY,     Accounts Receivable Dpt Rm 300,      P.O. Box 1358,
                 Richmond, VA 23218-1358
14703255       +Virginia Family Denistry,     fdb Dr. Baxter Perkinson Assoc,     1600 Huguenot Road,
                 Midlothian, VA 23113-2427
14703258       +Waypoint Resource Group,     301 Sundance Pkwy,    Round Rock, TX 78681-8004
14703260       +Westend Christian School,     1600 Atlantic Street,     Hopewell, VA 23860-3761

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QLLTAVENNER.COM May 17 2019 06:53:00      Lynn L. Tavenner,
                 20 North Eighth Street, Second Floor,    Richmond, VA 23219-3302
14703188       +EDI: CINGMIDLAND.COM May 17 2019 06:53:00      AT&T,   Attn: Bankruptcy,     1801 Valley View Lane,
                 Dallas, TX 75234-8906
14703189       +E-mail/Text: ddouglas@afsloans.com May 17 2019 03:24:25       Atlantic Discount Co,
                 109 Currituck Commercial Dr,   Moyock, NC 27958-9066
14703191        E-mail/Text: bankruptcy@bbandt.com May 17 2019 03:24:21       BB&T,   Post Office Box 1847,
                 Wilson, NC 27894-1847
14703190        E-mail/Text: mbb@ballatolaw.com May 17 2019 03:25:05       Ballato Law Firm,
                 3721 Westerre Parkway,   Suite A,    Richmond, VA 23233-1332
14703197       +EDI: HCA2.COM May 17 2019 06:53:00      CJW Medical Center,    P.O. Box 13620,
                 Richmond, VA 23225-8620
14703206        E-mail/Text: mlaclair@creditadjustmentboard.com May 17 2019 03:21:41
                 Credit Adjustment Board,   8002 Discovery Drive,    #311,    Henrico, VA 23229
14703195       +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com May 17 2019 03:24:00       CashNet USA,
                 175 W. Jackson Blvd., Suite 1,    Chicago, IL 60604-2863
     Case 19-30510-KLP         Doc 12 Filed 05/18/19 Entered 05/19/19 00:24:29                 Desc Imaged
                                    Certificate of Notice Page 4 of 5


District/off: 0422-7           User: admin                  Page 2 of 3                   Date Rcvd: May 16, 2019
                               Form ID: 318                 Total Noticed: 83


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14703196       +E-mail/Text: mayfieldi@chesterfield.gov May 17 2019 03:25:56        Chesterfield County - PP Taxes,
                 Carey A. Adams, Treasurer,    PO Box 70,    Chesterfield, VA 23832-0906
14703180       +Fax: 602-659-2196 May 17 2019 04:16:23       ChexSystems,    Attn: Consumer Relations,
                 7805 Hudson Rd., Suite 100,    Saint Paul, MN 55125-1703
14703202       +E-mail/Text: tuscolsup@fisglobal.com May 17 2019 03:25:45        Complete Payment Recovery,
                 3500 5th Street,    Northport, AL 35476-4723
14703209        EDI: DIRECTV.COM May 17 2019 06:53:00       DIRECTV,    P.O. Box 11732,    Newark, NJ 07101
14703207       +EDI: NAVIENTFKASMDOE.COM May 17 2019 06:53:00        Dept of Ed / Navient,    Po Box 9635,
                 Wilkes Barre, PA 18773-9635
14703208       +EDI: NAVIENTFKASMDOE.COM May 17 2019 06:53:00        Dept of Ed / Navient,    Attn: Claims Dept,
                 Po Box 9635,   Wilkes Barr, PA 18773-9635
14703211       +EDI: DCI.COM May 17 2019 06:53:00       Diversified Consultants, Inc.,
                 Diversified Consultants, Inc.,    Po Box 551268,     Jacksonville, FL 32255-1268
14703216       +E-mail/Text: bknotice@ercbpo.com May 17 2019 03:25:03        ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,    8014 Bayberry Road,    Jacksonville, FL 32256-7412
14703213       +E-mail/Text: bknotice@ercbpo.com May 17 2019 03:25:03        Enhanced Recovery,
                 8014 Bayberry Road,    Jacksonville, FL 32256-7412
14703219       +EDI: AMINFOFP.COM May 17 2019 06:53:00       First Premier Bank,    Po Box 5524,
                 Sioux Falls, SD 57117-5524
14703218       +EDI: AMINFOFP.COM May 17 2019 06:53:00       First Premier Bank,    601 S Minnesota Ave,
                 Sioux Falls, SD 57104-4868
14703228       +EDI: CBS7AVE May 17 2019 06:53:00       Midnight Velvet,    1112 7th Ave,    Monroe, WI 53566-1364
14703229       +EDI: CBS7AVE May 17 2019 06:53:00       Midnight Velvet,    Swiss Colony/Midnight Velvet,
                 1112 7th Ave,    Monroe, WI 53566-1364
14703232       +EDI: CBS7AVE May 17 2019 06:53:00       Montgomery Ward,    1112 7th Ave,    Monroe, WI 53566-1364
14703235        E-mail/Text: bankruptcypgl@plaingreenloans.com May 17 2019 03:25:23         Plain Green Loans,
                 93 Mack Road Suite 600,    Box Elder, MT 59521
14703236       +E-mail/Text: bankruptcypgl@plaingreenloans.com May 17 2019 03:25:23         Plain Green Loans,
                 93 Mack Road, Suite 600,    Po Box 270,    Box Elder, MT 59521-0270
14703240       +E-mail/Text: Paula.watson@rmtaonline.org May 17 2019 03:26:19
                 Richmond Metopolitan Transport,    919 E. Main St #600,     Richmond, VA 23219-4600
14703247        EDI: NEXTEL.COM May 17 2019 06:53:00       Sprint,    Attention: Bankruptcy,    PO Box 7949,
                 Overland Park, KS 66207
14703244       +EDI: DRIV.COM May 17 2019 06:53:00       Santander Consumer USA,    Po Box 961245,
                 Ft Worth, TX 76161-0244
14703243       +EDI: DRIV.COM May 17 2019 06:53:00       Santander Consumer USA,    Po Box 961245,
                 Fort Worth, TX 76161-0244
14703249        EDI: STF1.COM May 17 2019 06:53:00       Suntrust,    P. O. Box 85041,    Richmond, VA 23285-5041
14703250        EDI: CBS7AVE May 17 2019 06:53:00       Swiss Colony,    1112 7th Avenue,    Monroe, WI 53566-1364
14703252       +EDI: VERIZONCOMB.COM May 17 2019 06:53:00       Verizon,    500 Technology Dr Ste 550,
                 Saint Charles, MO 63304-2225
14703253       +EDI: VACU.COM May 17 2019 06:53:00       Virginia Credit Union,    Attention: Bankruptcy Dept.,
                 PO Box 90010,    Richmond, VA 23225-9010
14703257       +E-mail/Text: Ashlee.Lee@vpfw.com May 17 2019 03:21:34        Virginia Physicians for Women,
                 10710 Midlothian Turnpike,    Ste 200,    Richmond, VA 23235-4759
14703259        EDI: WFFC.COM May 17 2019 06:53:00       Wells Fargo,    Post Office Box 10347,
                 Des Moines, IA 50306-0347
14703261       +E-mail/Text: ebankruptcy@woodforest.com May 17 2019 03:25:15        Woodforest Bank,    PO Box 7889,
                 Spring, TX 77387-7889
                                                                                                TOTAL: 35

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14703212        EKC
14703220        George Friend
14703226        Medical College of Virginia Collection
14703233        My Cash Flow
                                                                                               TOTALS: 4, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.
      Case 19-30510-KLP                Doc 12 Filed 05/18/19 Entered 05/19/19 00:24:29                               Desc Imaged
                                            Certificate of Notice Page 5 of 5


District/off: 0422-7                  User: admin                        Page 3 of 3                          Date Rcvd: May 16, 2019
                                      Form ID: 318                       Total Noticed: 83


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 18, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 15, 2019 at the address(es) listed below:
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
              Lynn L. Tavenner   ltavenner@tb-lawfirm.com, amorris@tb-lawfirm.com;ltavenner@ecf.axosfs.com
              Pia J. North   on behalf of Debtor Natasha D. Middleton
               R44457@notify.bestcase.com;lawdesk.northlaw@verizon.net;northlaw@pianorth.com;Barbara@pianorth.co
               m;mandy@pianorth.com;northlawecf@gmail.com;notices.northlaw@earthlink.net;bkynotices@gmail.com;ki
               mberly@pianorth.
                                                                                            TOTAL: 3
